Citation Nr: 0412602	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  02-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Indianapolis, Indiana, which denied entitlement to 
service connection for the disabilities at issue.  For 
reasons which will be set forth in a remand at the end of the 
decision below, the question of the veteran's entitlement to 
service connection for PTSD is being deferred pending 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims with regard to hearing loss and a dental disorder and 
the evidence necessary to substantiate those claims.  

2.  Any current hearing loss has not been shown by the 
competent evidence to be related to service by way of 
incurrence or aggravation.  

3.  Any current dental disorder has not been shown with the 
competent evidence to be related to service by way of 
incurrence or aggravation.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  

2.  A dental disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision, and the September 2002 statement 
of the case, the veteran and his representative have been 
apprised of the applicable law and regulations and been given 
notice as to the evidence needed to substantiate the claim.  
In addition, in a January 2004 communication, the RO 
explained the provision of the VCAA, gave additional notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the VA medical records and reports of VA 
examinations have been secured.  As is discussed below, the 
Board finds that the evidence in this case is sufficient to 
render a determination, such that additional examination or 
opinion with regard to hearing loss and/or a dental disorder 
is not needed.  The Board finds therefore that the veteran 
has had ample opportunity to present evidence and argument in 
support of his claim with regard to these matters.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that the claimant has been given the 
opportunity to submit evidence and information in support of 
the claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See 
also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice provided to the veteran in 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the most recent transfer and 
certification of the case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Additionally, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 
38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.  

Under the circumstances set forth above, the Board finds that 
the veteran has had ample notice of the types of evidence 
that would support his claim with regard to hearing loss and 
a dental disorder and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  He 
has not identified any evidence not already of record.  The 
Board therefore finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service, or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

A service connection claim must be accompanied by evidence 
that establishes that the claimant current has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In order to prevail on the issue of service connection there 
must be:  Medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection for dental conditions for treatment 
purposes shall be granted pursuant to the provisions of 
38 C.F.R. § 3.381 (2003).  Under that regulation, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2003).  38 C.F.R. § 3.381(a) (2003).  

To warrant compensation, a dental or oral condition must meet 
any of the requirements set forth in 38 C.F.R. § 4.150, Codes 
9900 through 9916 (2003).  These ratings apply only to bone 
loss through trauma or disease, such as osteomyelitis.  

With regard to the veteran's teeth, a register of dental 
patients at Camp Grant, Illinois after 1/12 months of service 
reveals he had several missing natural teeth.  Missing teeth 
were also noted at the time of separation examination in 
November 1945.  While service connection may be established 
for treatment purposes for teeth extracted during service due 
to nonstoreable cavities, the regulations prohibit service 
connection for purposes of compensation when the disability 
involves replaceable missing teeth.  The record does not show 
that the veteran has a dental or mouth disorder due to trauma 
in service or to a disease such as osteomyelitis.  To the 
extent that he has a current dental disorder, his entitlement 
is limited by regulation to obtaining outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2003).  There is 
no showing in the evidence of record that the veteran's teeth 
were damaged during his active service.  The veteran himself 
believes that he has dental problems due to his active 
service, but there is no showing that he possesses any 
medical background that entitles him to provide such an 
opinion as to medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board therefore concludes that 
the evidence fails to document that any current dental 
disorder is attributable to the veteran's active service.  
The Board notes that reports of medical examinations in the 
mid-1970's were without reference to any type of dental 
condition.  The record reveals that in November 1980 the 
veteran applied for outpatient dental treatment.  It was 
indicated that he had never before filed a dental claim and 
had not received a course of dental treatment.  It was 
further stated that he was not rated for dental trauma.  
Clearly, then, there is no approximate balance between the 
evidence for and against the claim.  Since the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Accordingly, service connection for a dental disorder 
must be denied.  

With regard to the claim for service connection for hearing 
loss, the service medical records are without reference to 
complaints or abnormalities indicative of the presence of 
hearing loss.  Likewise, the medical records pertaining to 
treatment and evaluation of the veteran in the mid-1970's are 
without mention of any type of hearing loss.  

In a letter dated in November 2001, the veteran was asked to 
provide information regarding his claimed hearing loss.  He 
has not provided any competent information.  There is no 
medical evidence indicating the presence of hearing loss 
related to the veteran's active service.  Again, as noted 
above, as a layperson, the veteran is not qualified to 
express an opinion as to the etiology of any disability, 
including hearing loss.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The Board therefore finds that 
the evidence of record pertaining to hearing loss is against 
the veteran's claim.  Therefore, the claim for service 
connection for hearing loss must be denied.  


ORDER

Service connection for a dental disorder is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The veteran was asked to provide information regarding his 
claim for service connection for PTSD and in a communication 
received in December 2001, he indicated he was assigned to 
the 34th Infantry Division in January 1942.  He did not 
provide any other information regarding any particular 
stressful event or events.  However, the Board notes that at 
the time of a hearing at the Indianapolis RO in August 1976 
with regard to another matter, the veteran stated that he was 
a medic on the front line and "we got shrapnels at us left 
and right and I got scars that I've fixed for myself."  No 
elaboration was provided.  A review of the record reveals 
that no attempt has been made to contact the United States 
Armed Services Center for Research of Unit Records to provide 
information regarding the activities of the 34th Infantry 
Division during World War II.  Further, the record reveals 
the veteran has never been accorded a psychiatric examination 
by VA.  

In view of the foregoing, and in order to provide the veteran 
every due process of law, the case is REMANDED for the 
following:  

1.  The veteran should be asked to 
provide a statement of stressors claimed 
to have been incurred during active 
service, including the "who, what, where, 
and when" of each alleged stressor, the 
type and location of the incident, 
numbers and full names of casualties, 
unit designations to the company level, 
and units involved.  He is also asked to 
provide a legible copy of his DD 214 
(report of transfer or discharge).  He is 
to be apprised of the importance of this 
information.  

2.  The US Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150 should be contacted and asked to 
provide the complete command chronology 
or any other information regarding the 
activities of the 403rd Company, 18th 
Battalion, 34th Infantry Division during 
World War II between 1943 and 1945.  

3.  Then, the RO must make a 
determination, based on the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressor.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

4.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be afforded an 
examination by a VA psychiatrist to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined is or are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examination report should include the 
complete rationale for any opinion 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing, should be accomplished.  If the 
evaluation results in a diagnosis of 
PTSD, the examination should specify what 
stressor is sufficient to support the 
diagnosis of PTSD.  The examiner should 
also explain how the veteran's symptoms 
and stressors meet the diagnostic 
criteria for PTSD.  Regardless, whatever 
psychiatric disorder is diagnosed, the 
examiner should express an opinion as to 
the etiology of that disorder.  

5.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  However, he is advised that 
should he be accorded an examination, his failure, without 
good cause, to report for any scheduled examination could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  
He is also to be apprised of the importance of providing as 
much detailed information regarding his alleged stressful 
experiences as possible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



